 8:18-cv-00410-RGK-PRSE Doc # 32 Filed: 11/02/20 Page 1 of 1 - Page ID # 169




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

RAYSEAN BARBER,

                  Plaintiff,                            8:18CV410

      vs.
                                                         ORDER
SCOTT FRAKES, TAGGART BOYD,
TED HILL, MIKI HOLLISTER,
KRISTINA MILBURN, NATE SHWAB,
DR. MARK LUKIN, DR. MEGAN
FORD, BETTY GERGEN, JACQUE
GOODING, AMY REZNEY, and
ROBIN CHURCH,

                  Defendants.


      Upon careful consideration,

      IT IS ORDERED that Plaintiff’s Motion to Amend Findings and
Conclusions (filing 30), construed as a motion to alter or amend pursuant to Fed.
R. Civ. P. 59(e), is denied.

      Dated this 2nd day of November, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
